IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


VILLAGE OF FOUR SEASONS                 : No. 80 MAL 2015
ASSOCIATION, INC.,                      :
                                        :
                  Petitioner            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
ELK MOUNTAIN SKI RESORT, INC.,          :
                                        :
                  Respondent            :


                                     ORDER


PER CURIAM

     AND NOW, this 31st day of August, 2015, the Petition for Allowance of Appeal is

DENIED.